 I[l the Matter of AMERICAN WOOLEN COMPANY (WEBSTER MILLS)andUNITED TExTiLE WORKERS OF AMERICA (AFL)Case No. 1-R-1797:Decided July 35,'1944Messrs. Spencer, B. MontyomneryandClare V. Stanton,,both ofBoston, Mass.,for. the Company.Messrs.William F. BowenandHarold Williams,both of Lawrence,Mass.,for the A. F. L..Mr. Isadore Katz,of New York City, for the C. 1. 0."Mr:-David V. Easton,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEiUpon a petition duly filed by United Textile Workers of America(AFL), herein called the A. F. L.,1 alleging that a question affecting-commercehad arisen concerning the representation' of employeesof American Woolen Company (Webster Mills), Webster, Massachu-setts,herein called the,Company, the National Labor Relations Board-provided for an appropriate hearing upon due notice before Leo J.Halloran, Trial Examiner. Said hearing was held at Boston, Massa-chusetts, on April 6, 1944.The Company, the A. F. L., and TextileWorkers Union of America, affiliated with the CIO, herein called theC. I. 0., appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses,and to intro-duce evidence bearing on the issues.Toward the close of the hearingthe C. I. O. moved for dismissal of the petition.The Trial Examinerreferredthis motion to the'Board.For reason's hereinafter set forth,the motion is denied.The Trial Examiner's rulings made at, thehearing are free from prejudicial error and are hereby affirmed.On1 The name ofthe A. F L.appears on its petition and in the formal papers of this pro-ceeding as"Federation of woolenand worsted workers ofAmerica,affiliatedwith UnitedTextileWorkers of America (AFL)." Pursuantto a joint'motion filed subsequent tothe hearing by Federation of woolen workers of America. and by United Textile Workersof America,the name ofthe A.F. L has been amended to appear inthe caption and bodyof this decision simply as"United Textile Workers of America(AFL)."57 N. L.R.B,No.107.--6471. `648DECISIONS OF NATIONAL LABOR RELATIONS BOARDMay 1, 1944, the parties to this proceeding executed a stipulation whichishereby made part of the record in this case.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTL THE 13USINESS OF THE COMPANY'American Woolen Company, ,a Massachusetts corporation with itsprincipal executive office located in New York City, is engaged in themanufacture and sale of woolen fabrics, blankets, and yarn.TheCompany owns and operates 25 mills located in 7 States of the UnitedStates, and maintains offices in 7 States.We are concerned hereinwith the operations of the Company at its Webster Mills, locatedatWebster, Massachusetts.Substantially all of the raw materialsused at the Webster Mills are shipped thereto from points outside theCommonwealth of Massachusetts, and substantially all of the finishedproducts of said Mills are shipped to points located outside the Com-monwealth of Massachusetts.During the. year 1943, sales -of the-Company exceeded $150,000,000 in value.The Company admits that it is engaged in commerce within the.meaning of the National Labor Relations Act. -,'.II. THE ORGANIZATIONS INVOLVEDUnited Textile Workers of America is a labor organization affiliated.with the American Federation of Labor, admitting 'to membership-employees of the Company.TextileWorkers Union of American is a labor organization affili-ated with the Congress of Industrial Organizations, admitting tomembership employees,of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn -or about February 2, 1944, the A. F. L. orally sought recogni-tionfrom the Company as the exclusive bargaining representativeof its production and' maintenance employees at the Webster Mills.The Company refused to grant such recognition on the ground that the`request was a matter for the Board to pass upon.-On February 22, 1943, the Company- and the C. I. O. executed a'collective bargaining agreement which provided,inter alia,for a1-year term commencing from the date of execution, and for yearlyrenewalsthereafter in the absence of notice of termination given byone party to the other 60 days prior 'to any termination date., OnDecember 1, 1943, the C. I. O. addressed a letter to the Companyrequesting a meeting for the purpose of discussing changes in the AMERICAN WOOLEN COMPANY649existing contract.On December, 7, 1943, the Company 'replied thatit could not meet'with the C. I. O. until after the Christmas holidays.On{January 19, 1944, representatives of the Company, and the C. I. O.met,'and the C. I. O. presented its request for changes in the currentagreement; which the Company refused to grant.Thereafter, theC. I. O. submitted the proposed modifications to the National WarLabor Board.The modifications proposed by the C. I. O. includedchanges in the wage structure and, the maintenance-of-membershipclauses, a request for a second shift bonus, for group insurance, forthe establishment of a minimum wage of 65 cents per hour, andfor an enlargement of the vacation clause.The C. I. O. contends that these proposed changes were merelydemands for modifications of an existing contract, that no notice oftermination of the contract was given, and that the contract was re-newed prior to the presentation of the representation claim, of theA. F. L. and therefore constitutes a bar to a current determination ofrepresentatives.We do not agree. The proposed modifications- weresubstantial.Upon refusal of the Company to accede to its demandsthe C. I. O. caused the dispute to be certified to the National WarLabor Board for the express purpose of having that agency rewritethe contract so as to include the proposed changes.Moreover, theC. I. O. originally gave notice of its desire to alter the contract prior to-the operative date of the automatic renewal clause. In these cir-cumstances, we are of the opinion that the C. I. O.'s letter of December,1, 1943, was a notice of termination of the existing contract and a re-quest' for the execution of a new one.We conclude, consequently, thatthe contract of February 22, 1943, does not preclude a present deter-mination of representatives 2 ,A statement of the Board Field Examiner, introduced into evidenceat the hearing, indicates that the A. F. L. represents a substantialnumber of employees in the unit hereinafter found appropriate 3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.W. THE APPROPRIATE UNITSubstantially in accordance with anagreementof the parties madeat the hearing, we find that all employees of the Company at its Web-2Matter of Chapman Valve Mfg.Co., 40 N. L. R. B."800.3 The Field Examiner reported that the, A. F. L. submitted 180 application cards, ofwhich 160 contained the names of persons appearing on the Company's pay roll of Febru-ary 13, 1944.The record discloses that there are approximately '792 employees in theunit alleged to be appropriate.We find this showing to be substantial in view of themaintenance-of-membership clause contained in the contract of February 22, 1943, betweenthe Company and the C I. 0. The C. I 0 relies upon this contract for the establishmentof its interest. 1650DECISIONS OF NATIONAL LABOR RELATIONS BOARDsterMills, excluding'plant-protection employees, office and clericalemployees,.watchmen, clerks,engaged exclusively in clerical work,-executives,managers,submanagers,superintendents,-assistant superin-tendents,foremen, overseers,assistant foremen, assistantoverseers, de-partment heads, and all other supervisory employees with authority,to hire, promote,discharge,discipline,or otherwise effect changes inthe status of employees,or effectively recommend such action,' con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V.- THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTION'-By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor,.Relations -Board Rules and Regulations-Series 3, as amended, it is hereby -DIREC7ED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American WoolenCompany (Webster Mills), Webster; Massachusetts, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from -the date of this Direction, under the directionand supervision of the Regional Director for the First Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during,the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period"because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be represented byUnited Textile, Workers of America (AFL), or by Textile WorkersUnion of America, affiliated with the CIO, for the purposes of collec-tive `bargaining, or by neither.N